NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARTEMIA MARTINEZ-MEZA,                          No.    20-70577

                Petitioner,                     Agency No. A079-287-473

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 25, 2022**
                                 Pasadena, California

Before: TASHIMA, WATFORD, and FRIEDLAND, Circuit Judges.

      Artemia Martinez-Meza, a native and citizen of Mexico, petitions for review

of a decision of the Board of Immigration Appeals (“BIA”) denying her motion to

reopen removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252, and we review the decision for an abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion. We deny the petition.

       The BIA’s denial of Martinez-Meza’s motion did not constitute an abuse of

discretion. In general, a movant seeking reopening based on ineffective assistance

of counsel grounds must substantially comply with the procedural requirements of

Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). Reyes v. Ashcroft, 358 F.3d

592, 596 (9th Cir. 2004). When “[t]he face of the record shows a clear and

obvious case of ineffective assistance of counsel,” however, the Lozada

requirements are not dispositive. Castillo-Perez v. INS, 212 F.3d 518, 526

(9th Cir. 2000). Here, it is undisputed that Martinez-Meza did not comply with the

Lozada requirements. And, despite her suggestion to the contrary, ineffective

assistance of counsel is not clear from the face of the record. Thus, the BIA did

not err in denying her motion for failure to comply with Lozada.

      PETITION DENIED.




                                         2